Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00237-CV

                                      Austin Ramsey WRIGHT,
                                              Appellant

                                                  v.
                                  Christina Diane WRIGHTAppellee
                                     Christina Diane WRIGHT,
                                               Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-05302
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 8, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).

                                                      PER CURIAM